FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of November 20, 2007 (this
"Agreement"), is entered into among MATSON NAVIGATION COMPANY, INC. (the
"Borrower"), the Lenders party to the Credit Agreement (as defined below) and
FIRST HAWAIIAN BANK, as Agent (in such capacity, the "Agent"). Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Credit Agreement.

 

RECITALS

 

A.    The Borrower, the Lenders and the Agent entered into that certain Credit
Agreement dated as of December 28, 2006 (as amended and modified from time to
time, the "Credit Agreement").

 

 

B.

The parties hereto have agreed to amend the Credit Agreement as provided herein.

 

C.        In consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.

 

AGREEMENT

 

1.         Amendments. The following definitions in Section 1.01 of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:

 

"Consolidated Working Capital" means the excess of (a) the sum of consolidated
current assets of the Borrower and Subsidiaries plus any funds available to be
drawn by the Borrower under this Agreement and other credit facilities which
mature more than one year from the date of determination over (b) consolidated
current liabilities of the Borrower and Subsidiaries.

 

"Funded Debt" shall mean and include, without duplication, (i) any obligation
payable more than one year from the date of creation thereof, which is shown on
the balance sheet as a liability in accordance with GAAP (including Capitalized
Lease Obligations but excluding reserves for deferred income taxes and other
reserves to the extent that such reserves do not constitute an obligation), (ii)
endorsements (other than endorsements of negotiable instruments for collection
in the ordinary course of business), guarantees and other contractually incurred
contingent liabilities (whether direct or indirect) in connection with the
obligations of any Person, to the extent that such obligations are payable more
than one year from the date of creation thereof (including all guarantees of
Funded Debt of another Person), (iii) obligations under any contract providing
for the making of loans, advances or capital contributions to any Person, or for
the purchase of any property from any Person, in each case in order to enable
such Person primarily to maintain working capital, net worth or any other
balance sheet condition or to pay debts, dividends or expenses, to the extent
that such obligations are payable more than one year from the date of creation
thereof and (iv) with respect to the Borrower and its Subsidiaries, any funds
available to be drawn by such Person under credit facilities which mature more
than one year from the date of determination to the extent that such available
funds are included in calculating Consolidated Working Capital; provided that
any obligation shall be treated as Funded Debt, regardless of its term, if such
obligation is renewable pursuant to the terms thereof or of a revolving credit
or similar agreement effective for more than one year after the date of the
creation of such obligation, or may be payable out of the proceeds of a
revolving credit or similar agreement effective for more than one year after the
date such agreement was entered into pursuant to the terms of such agreement.

 

1



 

2.         Effectiveness; Conditions Precedent. This Amendment shall be
effective upon receipt by the Agent of copies of this Amendment duly executed by
the Borrower and the Required Lenders.

 

3.         Ratification of Credit Agreement. The Borrower acknowledges and
consents to the terms set forth herein and agrees that this Agreement does not
impair, reduce or limit any of its obligations under the Loan Documents.

 

 

4.

Authority/Enforceability. The Borrower represents and warrants as follows:

 

(a)         It has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.

 

(b)        This Agreement has been duly executed and delivered by such Person
and constitutes such Person's legal, valid and binding obligations, enforceable
in accordance with its terms.

 

(c)         No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Agreement, or, if such consent is required, it has been
obtained.

 

(d)        The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries'
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.

 

5.         Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Lenders that after giving effect to this
Agreement (a) the representations and warranties of the Borrower set forth in
Article V of the Credit Agreement are true and correct in all material respects
as of the date hereof, and (b) no event has occurred and is continuing which
constitutes a Default or an Event of Default.

 

6.          Release. In consideration of the Lenders entering into this
Agreement, the Borrower hereby releases the Agent, the Lenders and the Agent's
and the Lenders' respective officers, employees, representatives, agents,
counsel and directors from any and all actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act solely in connection with
the Loan Documents on or prior to the date hereof.

 

7.         Counterparts/Telecopy. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of executed counterparts of this Agreement by telecopy or pdf shall be
effective as an original.

 

8.         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

2



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

MATSON NAVIGATION COMPANY, INC.,

a Hawaii corporation

 

By: /s/ J. S. Andrasick

Name: J. S. Andrasick

Title: President & CEO

 

By: /s/ Timothy H. Reid

Name: Timothy H. Reid

Title: Treasurer

 

ADMINISTRATIVE

AGENT:

FIRST HAWAIIAN BANK,

 

By: /s/ Jeffrey N. Higashi

Name: Jeffrey N. Higashi

 

Title:

Vice President

 

 

LENDERS:

FIRST HAWAIIAN BANK,

 

By: /s/ Jeffrey N. Higashi

Name: Jeffrey N. Higashi

 

Title:

Vice President

 

BANK OF AMERICA, N.A.,

 

By: /s/ Gordon H. Gray

Name: Gordon H. Gray

Title: Senior Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

By: /s/ Gavin S. Holles

Name: Gavin S. Holles

Title: Vice President

 

BNP PARIBAS,

 

By: /s/ Pierre-Nicholas Rogers

Name: Pierre-Nicholas Rogers

Title: Managing Director

 

By: /s/ Sandy Bertram

Name: Sandy Bertram

Title: Vice President

 

3



AMERICAN SAVINGS BANK, F.S.B,

 

By: /s/ Carl A. Morita

Name: Carl A. Morita

Title: Vice President

 

BANK OF HAWAII,

 

By: /s/ Steven R. Nakahara

Name: Steven R. Nakahara

Title: Vice President

 

 

 

4

 

 